DETAILED ACTION
Claim Status
1.  	Claims 1-20 are pending.

Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.  	The following is a statement of reasons for the indication of allowable subject matter. 

With respect to the independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…(5) the criterion comprises a logical statement that specifies a criterion FT, a criterion FV, and an operator; … 
(c) building a partition BitSet for each of the one or more partitions, wherein each partition length of each partition BitSet is based on a number of the one or more events in the partition represented by that partition BitSet; 
(d) based on the partition BitSets, creating a partition FT-FV count that lists a number of occurrences of each FV within a partition-FT combination; 
(e) for each partition, computing a partition FT criterion BitSet; 
(f) for each partition, computing a partition Criterion BitSet based on the partition FT criterion BitSet; and 
(g) computing the forecast based on the partition Criterion BitSet.”, in combination with the other claimed limitations.   

Independent claim 12 recites similar limitations as that of claim 1 except that it is directed towards a system.  Claim 12 is allowed under similar rationale as that of claim 1.
Dependent claims 2-11 and 13-20 are allowed for being dependent to an already allowed claim.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160063389 by Fuchs et. al. (hereafter Fuchs) discloses partitioning sets of features for a Bayesian classifier, finding a data partition that makes the classification process faster and more accurate, while discovering and taking into account feature dependencies among sets of features in the data set, see abstract.  Instances of data in the data set have features and class labels.  Typically feature values are assigned to the features and a class value is assigned to the class label.  A tuple is a set of features value pairs.  A subtuple is comprised of unique feature subsets in an input tuple.  A partition is a disjoint set of tuples that covers the features.  If the full set of feature value pairs is {X1=a, X2=b, X3=c}, then {X1=a, X3=c} is an example of a tuple, {X1=a} is an example subtuple, and p={{X1=a, X3=C}, {X2=b}} is an example of a partition.  Counts for a tuple are provided as input to the system and these counts represent the number of 

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PHAM/Primary Examiner, Art Unit 2167